101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rosetta RUSHING, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, Virginia School for the Deaf andBlind;  Don Smith, Principal, Virginia School forthe Deaf and Blind, Defendants--Appellees.
No. 96-1571.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 18, 1996.

Rosetta Rushing, Appellant Pro Se.  James Stuart Gilmore, III, Attorney General, Ronald Nicholas Regnery, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
In this employment discrimination action, Appellant appeals from the district court's orders granting Defendants' motion to dismiss certain of her claims and granting summary judgment as to the remainder.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Rushing v. Virginia, No. CA-95-168-4 (E.D. Va.  Mar. 28 & July 5, 1996).  In addition, because Appellant has already paid the filing fee, we deny her motion to proceed in forma pauperis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED